Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner’s Amendment

1.	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Rahjima R. Francia, Registration No. 76,812 on 09/13/2021.

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	The application has been amended as follows:

	In the claims:
	
	. Claims 2, 8 and 14 are cancelled.


	. Claim 1 amended as the following:

1.	(Currently Amended) A system for providing employee data regarding customer-service interactions to a customer computing entity, the system comprising:
one or more employee beacons configured to be carried by an employee, each of the one or more employee beacons comprising:
 and employee identifying data corresponding to a respective employee, and
a wireless transmitter configured to broadcast the employee data stored within the memory storage area for receipt by a customer computing entity; and 
a management computing entity comprising:
one or more memory storage areas collectively storing a plurality of employee profiles; and
one or more processors collectively configured to:
receive, from a customer computing entity, feedback data and employee data; [[and]]
update an employee profile of the plurality of employee profiles corresponding to the employee data to reflect the feedback data;
receive, from the customer computing entity, the employee identifying data;
query the one or more memory storage areas to retrieve additional employee data corresponding to the employee identifying data; and
transmit, to the customer computing entity, at least a portion of the additional employee data.

. Claim 7 amended as the following:

7.	(Currently Amended) A computer-implemented method for providing employee data regarding customer-service interactions to a customer computing entity, the method comprising:
wirelessly broadcasting, from an employee beacon, employee data and employee identifying data stored within a memory storage area of the employee beacon for receipt by a customer computing entity; and
receiving, via one or more processors of a management computing entity and from a customer computing entity, feedback data and employee data; [[and]]
updating, via the one or more processors of the management computing entity, an employee profile of a plurality of employee profiles stored within an ; 
receiving, via the one or more processors of the management computing entity and from the customer computing entity, the employee identifying data;
querying, via the one or more processors of the management computing entity, the one or more memory storage areas to retrieve additional employee data corresponding to the employee identifying data; and
transmitting, via the one or more processors of the management computing entity and to the customer computing entity, at least a portion of the additional employee data.


. Claim 13 amended as the following:

13.	(Currently Amended) A computer-program product for providing employee data regarding customer-service interactions to a customer computing entity, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to:
wirelessly broadcast, from an employee beacon, employee data and employee identifying data stored within a memory storage area of the employee beacon for receipt by a customer computing entity; and
receive, via one or more processors of a management computing entity and from a customer computing entity, feedback data and employee data, wherein the feedback data corresponds to employee data received at the customer computing entity from an employee beacon wirelessly broadcasting the employee data; [[and]]
update, via the one or more processors of the management computing entity, an employee profile of a plurality of employee profiles stored within an employee database corresponding to the employee data to reflect the feedback data; 
receive, via the one or more processors of the management computing entity and from the customer computing entity, the employee identifying data;
query, via the one or more processors of the management computing entity, the one or more memory storage areas to retrieve additional employee data corresponding to the employee identifying data; and
transmit, via the one or more processors of the management computing entity and to the customer computing entity, at least a portion of the additional employee data.

(End of Amendment)

4.	The applicant’s remarks, filed on 08/05/2021, have been carefully reviewed with updated search. Claims 2, 8 and 14 are cancelled. Claims 1, 3-7, 9-13 and 15-17 are allowed over the prior art record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	Any response to this action should be mailed to:
	Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
			Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:

Randolph Building
401 Dulany Street
Alexandria, VA 22313

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329.  The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/TUAN H NGUYEN/Primary Examiner, Art Unit 2649